DISSENTING OPINION
Bland, Judge:
I dissent from the holding of the majority that Exhibit 1 is neither an original painting in mineral colors under paragraph 1807 nor that it is not dutiable under paragraph 1547 (a)- as a copy. It seems to me that it must be one or the other, and if it is a copy it may be in mineral colors and come under paragraph 1547 (a).
Furthermore, it seems too obvious to justify extended argument that these valuable works of art. should not be assessed with a duty “of 10 cents per dozen separate pieces” as “tableware, ldtchenware, and table and kitchen utensils.” Courts may draw conclusions from proven facts and it seems anomalous to conclude that these articles were properly assessed with the duty of 10 cents per dozen separate pieces as tableware, etc. The importer protested against their classification as such and sustained his protest overwhelmingly by proving that they are works of art but, according to the majority not such as are provided for in the claimed paragraphs. If they are works of art,, and surely no one can contend that they are not, they should not be assessed as kitchenware. If they are painted “porcelain” ware they are not necessarily painted tableware, etc.
Garrett, Judge, joins in the dissent.